IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID L. PEARL,                      NOT FINAL UNTIL TIME EXPIRES TO
INDIVIDUALLY AND AS                  FILE MOTION FOR REHEARING AND
TRUSTEE OF THE PEARL'S               DISPOSITION THEREOF IF FILED
TRUST DATED OCTOBER 22,
2003,                                CASE NO. 1D13-5732

      Appellant,

v.

SCOTT SUTTER AND STATE
OF FLORIDA,
CONSTRUCTION INDUSTRY
LICENSING BOARD,
RECOVERY FUND,

      Appellee.

_____________________________/

Opinion filed September 19, 2014.

An appeal from the Construction Industry Licensing Board.
Robert Moody, Chairman.

David L. Pearl, pro se, Appellant.

J. Layne Smith, General Counsel, and Garnett W. Chisenhall, Chief Appellate
Counsel, Tallahassee, for Appellee.


PER CURIAM.

      AFFIRMED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.